Citation Nr: 0000251	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  98-09 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for osteochondroma of 
the right femur.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability manifested by neck pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to May 
1988.

The osteochondroma claim is before the Board of Veterans' 
Appeals (Board) on appeal from a January 1989 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied the claim.

The veteran's claim of entitlement to service connection for 
neck pain was denied by an April 1990 rating decision.  The 
veteran was informed of this decision, and did not appeal.  
This claim is currently before the Board on appeal from a 
July 1997 rating decision by the RO, which found that new and 
material evidence had not been submitted to reopen the claim.

This case was previously before the Board in December 1998, 
at which time it was remanded for consideration of additional 
issues and application of new legal precedent.  It has now 
been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
December 1998 remand.  Accordingly, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

As an additional matter, it is noted that when the 
osteochondroma claim was previously before the Board, the 
issue was identified as whether new and material evidence had 
been submitted to reopen the veteran's claim.  The Board 
mistakenly found that the veteran had not perfected his 
appeal to the January 1989 rating decision.  However, after a 
Statement of the Case was issued in October 1989, the veteran 
presented additional contentions regarding his osteochondroma 
claim in a statement dated in March 1990.  Upon further 
review of this document, the Board finds that it is 
sufficient to qualify as a timely Substantive Appeal in lieu 
of a VA Form 9 pursuant to 38 C.F.R. § 20.202.  Therefore, 
the veteran's osteochondroma claim never became final, and 
the Board will address whether he is entitled to a grant of 
service connection for osteochondroma of the right femur on a 
de novo basis.

In September 1999 the Board requested a VA medical opinion 
regarding the osteochondroma claim pursuant to 38 U.S.C.A. 
§ 7109 and Veterans Health Administration (VHA) Directive 
10-95-040 dated April 17, 1995.  The requested opinion, dated 
in November 1999, was received by the Board and sent to the 
veteran's accredited representative that same month.  In a 
letter dated in December 1999 the representative waived the 
period for submission of additional evidence and argument, 
and requested that the Board enter a decision in the 
veteran's case.

The Board also notes that the veteran's appeal initially 
included a claim for a disability rating in excess of 10 
percent for somatoform pain disorder, manifest by lumbosacral 
discomfort.  When the case was before the Board in December 
1998, an increased rating of 30 percent was granted for this 
disability.  Accordingly, this issue is no longer on appeal.


FINDINGS OF FACT

1.  The veteran was not noted to have an osteochondroma of 
the right femur at the time of his enlistment into active 
duty.

2.  The veteran was diagnosed with an osteochondroma of the 
right femur in October 1987, while on active duty.

3.  A December 1987 Medical Evaluation Board determined that 
the osteochondroma arose from the epiphyseal plate, and, 
therefore, existed prior to service.

4.  Following his discharge from service, the veteran had 
surgery to remove the osteochondroma of the right femur in 
January 1989.

5.  A medical opinion, dated in November 1999, is to the 
effect that the veteran's osteochondroma preexisted service, 
and was not aggravated therein.

6.  In an August 1990 rating decision, the RO, among other 
things, denied the veteran's claim of entitlement to service 
connection for neck pain.  The veteran was informed of this 
decision, and did not appeal. 

7.  The evidence introduced into the record since the August 
1990 rating decision denying service connection for neck pain 
either does not bear directly and substantially upon the 
specific matter under consideration, or it is either 
cumulative or redundant, or it is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for neck pain.


CONCLUSIONS OF LAW

1.  The presumption of soundness at the time of entry into 
service regarding the osteochondroma of the right femur has 
been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. 3.304(b) (1999).

2.  The veteran's osteochondroma of the right femur was not 
incurred in or aggravated by his active military service.  38 
U.S.C.A. §§ 1110, 1131, 1111, 1153 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.306 (1999).

3.  The August 1990 rating decision denying service 
connection for neck pain is final.  38 U.S.C. § 4005(c) 
(1988) (38 U.S.C.A. § 7105 (West 1991 & Supp. 1999)); 38 
C.F.R. § 19.192 (1990) (38 C.F.R. § 20.1103 (1999)).

4.  New and material evidence to reopen the veteran's claim 
for service connection for neck pain has not been submitted; 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's lower extremities were 
clinically evaluated as normal on his January 1986 enlistment 
examination.  The service medical records show that the 
veteran was treated on numerous occasions for back pain 
beginning in April 1987.  The veteran was subsequently 
referred for evaluation of his chronic back pain in September 
1987.  A Narrative Summary, dictated October 26, 1987, noted 
that the veteran complained of right hip pain associated with 
his back pain.  Consultations were obtained from Orthopedic 
Surgery, Physical Medicine and Rehabilitation, Urology, 
Neurology, and Behavioral Psychology.  Among other things, it 
was noted that a scanogram conducted as part of the Physical 
Medicine and Rehabilitation consult showed an osteochondroma 
of the right femur.  However, review by the Orthopedic 
Surgery Service resulted in a finding that this was not 
responsible for the veteran's complaint.  Therefore, it was 
recommended that the tumor not be removed during that 
hospitalization, but that the veteran have it removed, if 
required, after evaluation of his back pain was completed.  
Final diagnoses included small herniated disc, L4-L5 area, 
with no evidence of nerve root involvement; and 
osteochondroma of the right femur.  

A Medical Evaluation Board examination was conducted in 
December 1987.  On this examination, the veteran's head, 
face, neck and scalp were clinically evaluated as abnormal.  
This finding was due to bilateral temporomandibular joint 
(TMJ) clicking with episodic pain.  Furthermore, the 
veteran's lower extremities, spine and other musculoskeletal 
were clinically evaluated as abnormal as well.  An 
accompanying Narrative Summary noted that consultations had 
been obtained from Orthopedics, Urology, and Physical 
Medicine Rehabilitation.  Among other things, it was noted 
that X-rays and a CT scan were performed as part of the 
evaluation of the right osteochondroma of the right femur.  
It was determined that this evaluation showed that the lesion 
arose from the epiphyseal plate, and, therefore, existed 
prior to service.  

A January 1988 Medical Board Report included the following 
diagnoses: somatoform pain disorder; dependent, narcissistic 
and histrionic personality traits noted and thought to have a 
direct bearing on the somatoform pain disorder; and 
osteochondroma of the right lesser Trochanter that arose from 
the Epiphyseal Plate, which was considered an incidental 
finding during evaluation.  The Medical Board recommended 
referral to the Physical Evaluation Board.  An undated 
statement from the veteran makes reference to a Physical 
Evaluation Board that was to convene in February 1988.  The 
veteran took exception to a number of findings by the Medical 
Evaluation Board regarding the osteochondroma tumor.  He 
contended that a finding that it existed prior to service was 
questionable.  Furthermore, he believed, despite the Medical 
Evaluation Board's findings, that the tumor could have been 
aggravated by the pressure to the back of the thigh through 
hours of sitting at terminals.  Thus, causing numbness 
throughout the entire right leg.

While no Physical Evaluation Board report is of record, the 
veteran's DD Form 214 shows that he received an honorable 
discharge as a result of disability, and that he was entitled 
to severance pay.

The service medical records show no treatment for or a 
diagnosis of a neck disorder.

In September 1988, the veteran submitted his original claims 
of entitlement to service connection for back and neck pain 
radiating down the legs and arms, and a tumor on the right 
hip.  

A VA orthopedic examination was conducted in December 1988.  
At this examination, the veteran reported that he had an 
onset of back pain while lifting in April 1987.  Following 
physical examination, the examiner's diagnostic impression 
was chronic lumbosacral discomfort with poor response to 
conservative management, but no apparent neurological deficit 
at the time of examination.  

Also on file is a December 1988 VA general medical 
examination.  Among other things, it was noted that the 
veteran's neck was supple.  

In a January 1989 rating decision, the RO, among other 
things, denied service connection for osteochondroma of the 
right femur.  

In a statement dated in January 1989, but received in April 
1989, the veteran's representative reported that the veteran 
was hospitalized and surgery was to be performed for one of 
the orthopedic problems that caused his discharge from the 
military.  Therefore, the representative requested that a 
temporary total rating be assigned due to the veteran's 
hospitalization.

Of record is a VA hospitalization report that shows the 
veteran was hospitalized from January to February 1989 for 
excision of osteochondroma.

In a June 1989 deferred or confirmed rating decision, the RO 
found, in part, that the hospitalization report was not new 
and material evidence sufficient to permit service connection 
for the right femur.  By correspondence dated in that same 
month, the RO informed the veteran that the evidence he 
submitted to reopen his previously disallowed claim was not 
new and material because the evidence did not provide a new 
basis for reconsideration of his claim.

The veteran's representative submitted a Notice of 
Disagreement in July 1989, and a Statement of the Case was 
subsequently issued to the veteran in October 1989.  As 
stated above, the veteran subsequently submitted additional 
arguments regarding his osteochondroma claim in March 1990, 
and the Board finds that this statement qualifies as a timely 
Substantive Appeal in lieu of a VA Form 9 pursuant to 
38 C.F.R. § 20.202.  However, it was mistakenly determined 
that his claim became final, and was treated accordingly.

Also in March 1990, the veteran underwent VA neurological and 
orthopedic examinations.

At the VA neurological examination, the examiner noted that 
the veteran's past medical records were not available.  The 
veteran reported that he had back problems during service 
beginning in April 1987.  He stated that while being treated 
for his back problems, X-rays revealed an osteochondroma in 
the right hip.  According to the veteran, he was discharged 
from service on the basis that his problem existed prior to 
military service.  Further, the veteran noted that he had had 
the tumor removed from his right hip in January 1989.  He 
reported that this had helped, but that he continued to have 
pain primarily in his neck radiating into the left shoulder 
and in his low back which radiated into both legs.  The 
veteran stated that the pain was constant in his neck, 
shoulder, and low back.  However, he was not involved in any 
active treatment or medication at that time.  Following 
neurological examination, the diagnoses included history of 
pain and parostosis neck, left shoulder, and low back without 
objective neurological findings.  

At the VA orthopedic examination, the veteran reported that 
after one month of hospitalization for his back problems, he 
was found to have osteochondroma of his right femur.  He 
reported that he was discharged as this condition was 
considered preexisting and that his back problems were 
attributed to this lesion.  Following the orthopedic 
examination, the veteran was diagnosed with status post 
excision of osteochondroma of the right femur with increased 
pain, and chronic recurrent lumbosacral sprain with moderate 
disability.  

Also in March 1990, X-rays were taken of the veteran's right 
hip and proximal femur.  It was noted that the proximal 
femoral structures showed a slightly different configuration 
than was normally anticipated.  There was a broadening and 
relative foreshortening of the length of the femoral head.  
The broadening was particularly apparent at the base of the 
neck or in the vicinity of the intercondylar ridge.  The 
superior neck cortex was coincident and continuous with the 
upper cortex of the greater trochanter.  Also, it was noted 
that the lesser trochanter was more posteriorly positioned 
and flatter than usual.  There was some slight change in the 
cancellous structures in that they were not quite so smooth 
and continuous as was normally the case in the proximal 
femur.  It was stated that one might even suspect that the 
veteran might have experienced a stress type fracture with 
reparative changes producing the variance in the anatomy.  In 
addition, on the anterior aspect of the surgical neck, there 
was a flat, exostotic-like prominence with a tiny calcareous 
shadow in the adjacent soft tissues.  It was opined that this 
could very easily represent an injury to a muscle insertion.  
There were other small calcifications in the juxtacortical 
aspects of the neck anteriorly, and the trochanter 
posteriorly, that it was opined could have been changes 
resulting from old injuries to the periarticular soft 
tissues.  It was stated that it was not at all impossible 
that the veteran might have had a fracture dislocation at 
some time in the very distant past.  The proximal two-thirds 
of the shaft of the femur were found to be intact.  The hip 
joint was also intact, and showed no significant pathologic 
variations.  However, it was stated that without previous 
films and/or films of the opposite hip for comparative 
purposes, a definite conclusion was not possible.  It was 
further stated that this could be nothing more than an 
anatomical variant of the structures, although the soft 
tissues calcifications would more strongly indicate the 
possibility of an old injury.  Additionally, an 
osteochondroma was not visible in the portion of the femur 
included for the X-ray studies.

In an August 1990 rating decision, the RO, in part, denied 
service connection for neck pain as the service medical 
records and the December 1988 VA examination were completely 
negative for any complaint, treatment, or diagnosis of a neck 
disorder.  The RO also stated that the January 1989 rating 
decision contained clear and unmistakable error by not 
disposing of the issue of neck pain with radiation down the 
arms.

The veteran was informed of the August 1990 rating decision 
by correspondence dated in September 1990, and he did not 
initiate an appeal to the denial of service connection for 
neck pain.  

In November 1996, the RO received a statement from the 
veteran in which he reported that he had a painful and tender 
residual scar from the removal of the osteochondroma that had 
been found in service.  The RO construed this as a request to 
reopen the osteochondroma claim.  Consequently, the RO sent 
the veteran correspondence in December 1996, in which it was 
stated that his claim of service connection for 
osteochondroma, right femur, had been previously denied in 
rating decisions issued in January 1989, June 1989, and 
August 1990.  Service connection had been denied as the 
cumulative evidence did not show that this condition, which 
pre-existed service, was aggravated during his military 
service.  Therefore, in order to reopen his claim, the 
veteran needed to present new and material evidence which 
showed that this pre-existing condition was aggravated by 
service.

In a statement dated in February 1997, the veteran requested 
that his service connection claims for osteochondroma of the 
right femur and neck pain be reopened based upon a clear and 
unmistakable error.  He asserted there was clear and 
unmistakable error regarding the osteochondroma in that the 
claim was denied without obtaining a medical expert opinion 
as to whether the condition preexisted service, and, if so, 
whether the condition was aggravated by service.  Regarding 
his neck pain with radiation into the left shoulder, the 
veteran asserted there were entries for this condition in his 
service medical records in August and November 1987.  
Moreover, he asserted that the December 1988 VA examination 
only addressed his back, and not his neck. He contended that 
he should have been granted a VA examination of his neck and 
a medical expert opinion.

Medical records were subsequently obtained from the VA 
Medical Center (VAMC) in San Antonio, Texas, which covered 
the period from January 1989 to April 1991.  These records 
show treatment on numerous occasions for back, neck, and 
right hip pain.

Treatment records were also obtained from the VA Outpatient 
Clinic (VAOPC) in Austin, Texas, for the period from November 
1996 to February 1997.  These records show that the veteran 
sought treatment in December 1996 for low back pain, for 
which a TENS unit was prescribed.  In February 1997, the 
veteran sought treatment for pain in the right hip, shoulder, 
lower back, and neck.

In a July 1997 rating decision, the RO, in part, found that 
new and material evidence had not been submitted to reopen 
the claims of service connection for osteochondroma of the 
right femur and neck pain.  The RO stated that to justify a 
reopening of a claim on the basis of new and material 
evidence there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Regarding the 
osteochondroma of the right femur, the RO found that the 
additional evidence submitted essentially duplicated evidence 
which had been previously considered and was merely 
cumulative.  With respect to the neck pain, the RO found that 
there was no reasonable possibility that the new evidence 
submitted in connection with the current claim would change 
the previous decision.  Specifically, the RO found that the 
evidence of treatment for neck pain did not serve to 
establish that this condition was incurred in or aggravated 
by military service.

The veteran appealed the adverse July 1997 rating decision to 
the Board.

The veteran underwent a VA mental disorders examination in 
October 1997.  The VA examiner noted that the claims folder 
had been reviewed prior to making the report, and noted 
various facets of the veteran's medical and occupational 
history.  Among other things, it was noted that the veteran 
had an osteochondroma of his right proximal femur removed in 
1989.  Following mental status examination, the examiner 
found that the veteran's general medical conditions included 
status post osteochondroma of the right proximal femur.  

The veteran underwent a VA orthopedic examination in January 
1998.  Regarding his medical history, the veteran reported, 
among other things, that while he was hospitalized for back 
pain during service he was found to have an osteochondroma 
involving the right femur.  This osteochondroma was removed 
after his discharge from active duty.  It was also stated 
that the veteran had some evidence of cervical stiffness and 
soreness beginning in approximately 1987, but was not 
particularly treated.  It was further noted that this 
stiffness and soreness was apparently treated in conjunction 
with some left trapezius pain at that time.  Following 
examination, the examiner diagnosed postoperative status 
excision, osteochondroma, right femur.  The examiner also 
diagnosed cervical stiffness and soreness in the right 
trapezius discomfort, musculoskeletal, the etiology of which 
was not neuropathy.

Also in January 1998, X-rays were taken of the veteran that 
included anterior-posterior and lateral views of the right 
femur.  The X-rays showed no gross abnormality.  It was noted 
that the distal femur was not assessed.

In his May 1998 Substantive Appeal, the veteran continued to 
assert that there was clear and unmistakable evidence in the 
denials of service connection for osteochondroma of the right 
femur and neck pain in that medical examinations were not 
conducted, and medical expert opinions were not obtained.

When the case came before the Board in December 1998, it was 
noted that the Court of Appeals for the Federal Circuit 
(hereinafter, the Federal Circuit) had struck down the legal 
test which found that in order for newly submitted evidence 
to be considered material, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998).  
It was also noted that the Federal Circuit found that this 
test imposed a greater burden than what was contemplated by 
the law and regulations on the issue of "new and material 
evidence."  The Board also noted that the veteran had 
contended that the prior rating decisions which had denied 
his claims were the subject of clear and unmistakable error.  
It was further noted that a favorable decision on the issue 
of clear and unmistakable error in the prior rating decisions 
would affect the issues of new and material evidence 
presently on appeal.  Specifically, if there was clear and 
unmistakable error in the prior rating decision, then those 
decisions never became final.  Consequently, the Board 
determined that these issues were "inextricably intertwined," 
and that the RO must adjudicate the issue of clear and 
unmistakable error prior to the Board's consideration of the 
new and material evidence issues certified on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, 
the case was remanded for the RO to consider the veteran's 
claim of clear and unmistakable error.  If and only if the 
issue of clear and unmistakable error was not granted, the RO 
was to review the question of whether new and material 
evidence has been submitted to reopen the claims of service 
connection for osteochondroma of the right femur and neck 
pain in accordance with the criteria provided in 38 C.F.R. 
§ 3.156(a) and the guidance of the Federal Circuit in Hodge.

Following the Board's remand, the RO determined, in a 
February 1999 rating decision, that there was no clear and 
unmistakable error in the prior rating decisions of January 
1989, June 1989, and August 1990.  It was noted that the 
veteran alleged these decisions were clearly and unmistakably 
erroneous because a medical expert opinion was not requested 
to determine whether the conditions of osteochondroma of the 
right femur and neck pain preexisted service and if the 
conditions were aggravated by service.  The RO found that 
there was no requirement for VA to obtain a medical opinion 
regarding the aggravation of a preexisting disability.  
Furthermore, the RO noted that the law allowed decision 
makers to make appropriate decisions based on all the 
evidence of record.  The RO found that the decisions denying 
service connection for the claimed disabilities were based on 
all the evidence of record at that time, and was in 
accordance with the rules and laws in effect at that time.  
Therefore, the RO concluded that the veteran's claim of clear 
and unmistakable error was without merit.  The RO informed 
the veteran of this decision by correspondence dated in March 
1999.  The evidence does not show that the veteran has since 
perfected, or even initiated, an appeal to this decision.

Thereafter, in a March 1999 Supplemental Statement of the 
Case, the RO found that new and material evidence had not 
been submitted to reopen the claims of service connection for 
osteochondroma of the right femur and neck pain pursuant to 
the test prescribed at 38 C.F.R. § 3.156(a).  For both 
issues, the RO found that the additional evidence submitted 
to reopen the claims essentially duplicated that evidence 
that was previously considered and was merely cumulative.

Thereafter, the case was returned to the Board in September 
1999, at which time the Board requested a medical expert 
opinion from the VHA regarding the veteran's osteochondroma 
of the right femur.  Among other things, the Board noted that 
while the service medical records showed that the veteran's 
osteochondroma of the right femur was considered to have 
preexisted service because it arose from the epiphyseal 
plate, the basis for this conclusion was not set forth.  The 
Board also noted that surgery was required to remove the 
osteochondroma within one year after the veteran's release 
from service, and that this seemed to indicate that it was 
symptomatic and had increased in severity since he entered 
service.  However, it was not clear whether or not the need 
for surgery indicated an increase in severity of the 
underlying condition beyond the natural progression of the 
condition.  Therefore, the Board requested that a qualified 
medical professional provide an opinion as to the following:

(a)  Is there clear and unmistakable 
evidence that the osteochondroma of the 
right femur was present at the time the 
veteran began military service in March 
1986?

(b)  In view of the fact that the veteran 
required surgery for excision of the 
osteochondroma shortly after his release 
from service, was there an increase in 
the severity of the osteochondroma during 
service, and was any increase in severity 
beyond the natural progression of the 
condition?

An opinion was subsequently promulgated by a VA physician in 
November 1999.  This opinion was as follows:

1.	Is there clear and unmistakable 
evidence that the osteochondroma of the 
right femur was present at the time the 
veteran began military service in March 
1986?

Yes.  This opinion is based on the 
following factors.  An osteochondroma is 
a benign bone tumor with a cartilage cap 
that arises from the physeal plate area.  
As the individual grows the 
osteochondroma is oriented away from the 
growth plate.  These tumors can enlarge 
with growth of the individual and may 
even enlarge subsequently slowly even 
after adulthood.  Typically, these 
osteochondromas especially in the hip and 
pelvis region are not detectable until 
they've grown to a large size due to the 
thickness of the overlying body tissues.  
Thus, within reasonable probability, this 
osteochondroma that was present on the 
right proximal femur on [the veteran] was 
there prior to his beginning military 
service in March 1986.

2.	In view of the fact that the veteran 
required surgery for excision of the 
osteochondroma shortly after his release 
from service, was there an increase in 
the severity of the osteochondroma during 
service, and was any increase in severity 
beyond the natural progression of the 
condition?

Discussion:	No.  The incident that 
allowed the diagnosis of the 
osteochondroma was related to his having 
back pain.  The osteochondroma was picked 
up by chance on the scanogram that was 
utilized.  Thus, the osteochondroma was 
not considered by the Orthopedic 
Department at that time to have been a 
factor in his discomfort, but they 
suggested that he have it removed due to 
its position and size after the workup 
for his lumbar back pain was completed.  
Thus, the removal of this osteochondroma 
after he was released from the service is 
not an indication that it was a service-
related condition or that it increased in 
severity due to his active duty service.  
In short the osteochondroma was merely 
following its natural history.  The 
removal of the osteochondroma was an 
elective procedure.  Thus within 
reasonable medical probability the 
allegation by the appellant that his 
sitting at terminals during his service 
time aggravated his osteochondroma, 
really is not supported by the records 
that suggest that he had most of his 
symptoms with exertional activities 
versus sitting activities.  Moreover, 
there is no physiological data to support 
that the activities of life, including 
sitting in terminals or even going up and 
down stairs, or exertional activities 
increase the rate of growth of the 
osteochondroma or change it's natural 
history.

3.  Follow-up radiographs noted 
successful removal of this osteochondroma 
without fracture of the femur or any 
tumor recurrence.


I.  Osteochondroma

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects, infirmities, or disorders 
noted when examined and accepted for service, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that a disease existed prior to service.  38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. 3.304(b).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).  Temporary flare-ups will 
not be considered to be an increase in severity.  Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during active service.  Aggravation may 
not be conceded, however, where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b).  
The determination whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  Initially, the Board finds that the veteran's 
claim of service connection for osteochondroma of the right 
femur is well grounded in that it is plausible.  Tirpak, 
supra; Murphy, supra.  VA has a statutory duty to assist a 
claimant once a well grounded claim has been submitted.  
38 U.S.C.A. § 5107(a).  The RO has obtained medical records 
concerning the veteran's osteochondroma, and has had him 
examined.  Moreover, a medical expert opinion was obtained 
from the VHA regarding the veteran's claim.  There does not 
appear to be any pertinent medical evidence that is not of 
record or requested by the RO.  Thus, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In the instant case, the veteran's osteochondroma was not 
diagnosed at the time of the veteran's entry into active 
service.  Nevertheless, the Board finds that there is clear 
and unmistakable evidence that the osteochondroma preexisted 
service and was not aggravated therein.  Specifically, the 
December 1987 Medical Evaluation Board examination report, 
and the November 1999 VHA medical expert opinion.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
physician's "unequivocal and uncontradicted opinion" can 
itself serve as clear evidence to rebut the presumptions of 
soundness and aggravation.  Harris v. West, 11 Vet. App. 456, 
461 (1998) (The physician found that a veteran's medical 
condition, which was not noted at enlistment, preexisted 
service, and that the worsening during service was 
commensurate with the natural progression of the condition.).  
However, in Miller v. West, 11 Vet. App. 345 (1998), the 
Court held where a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness.

Here, the Board finds that the November 1999 VHA opinion is 
unequivocal in the findings that the veteran's osteochondroma 
preexisted service and was not aggravated therein.  
Furthermore, the VHA physician provided a detailed rationale 
for his conclusions.  Moreover, no contradictory evidence is 
on file.  In fact, the only other competent medical evidence 
to address these issues is the December 1987 Medical 
Evaluation Board examination report.  As noted above, this 
report also concluded that the veteran's osteochondroma 
preexisted service and was not aggravated therein.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


II.  Neck Pain

Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis.  As indicated above, service connection was 
previously denied because there was no medical evidence that 
the veteran had a neck disorder that was incurred in or 
aggravated by his period of active duty.

The additional evidence submitted to reopen the veteran's 
claim essentially consists of medical records showing 
treatment for back, hip, and neck pain, as well as the 
January 1998 VA examiner's diagnosis of cervical stiffness.  
Although this evidence is "new" to the extent it was not 
available at the time of the last prior denial, the Board 
notes that there was evidence that the veteran had 
experienced neck pain.  Accordingly, the Board finds that the 
additional evidence is cumulative or redundant of the 
evidence already of record.  Furthermore, it does not bear 
directly and substantially upon the issue of whether the 
veteran had a neck disorder that was incurred in or 
aggravated by his period of active duty.  See 38 C.F.R. 
§ 3.156(a).

The only evidence which tends to show that the veteran had a 
neck disorder that was incurred in or aggravated by his 
period of active duty consists of the veteran's own 
contentions.  Such a determination requires competent medical 
evidence in order to have probative value.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 1993); see also Caluza v. Brown, 7 
Vet. App. 498, 504 (1995).  Nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, the Board finds that the additional evidence, 
in the form of the veteran's contentions, is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

The Board also finds that nothing in the additional evidence 
submitted to reopen the veteran's claim provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  See Hodge at 1363.  The 
additional evidence establishes no more than what was already 
previously known at the time of the last prior denial.  
Specifically, that the veteran has neck pain.  While the 
additional medical evidence provides information as to the 
current severity of the veteran's neck pain, it does not 
provide a more complete picture as to the actual origin of 
this condition.  Moreover, there is still no evidence that 
the veteran has a neck disorder that was incurred in or 
aggravated by his active service.

For the reasons stated above, the Board concludes that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for neck 
pain; the claim is not reopened.  See 38 C.F.R. § 3.156(a).  
Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed.Cir. 1996).


ORDER

Entitlement to service connection for osteochondroma of the 
right femur is denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for disability manifested by 
neck pain, the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

